IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF KENTUCKY
AT OWENSBORO

COMMONWEALTH OF KENTUCKY
Ex Parte

NEELY PETRY-BLANCHARD

Petitioner
CASE NO, 4:20-CV-49
VS.
PETITION FOR WRIT OF
HABEAS CORPUS

PURSUANT TO 28 U.S.C, 2241

MIKE LOUIS, Hopkins County, KY Jail
Superintendent, COMMONWEALTH OF
KENTUCKY; SUSAN BLANCHARD;
OTHER STATE OFFICIALS UNNAMED

OTHER COUNTY OFFICIALS UNNAMED Senior Judge J.H. McKinley, Jr.

Ne ee ee Nee ne ee a a ee ee ee ee ee”

Respondents

 

EMERGENCY MOTION FOR HABEAS HEARING

 

Comes now John A Gentry, “next friend” on behalf of Petitioner Neely Petry-Blanchard,
moving this Honorable Court to provide timely due process and conduct an EMERGENCY
HABEAS HEARING upon date of filing habeas petition.

“Next Friend” John A Gentry, just spoke with Clerk “Jerry” via telephone conversation on
the Clerk’s Office main phone number, (502) 625-3500 at 1:18AM on March 27, 2020. During
this phone call, Clerk “Jerry” communicated to “next friend” John A Gentry, that Judge McKinley
determined to not conduct a habeas hearing today. Clerk “Jerry” did not communicate when an
EMERGENCY HABEAS HEARING would be held.

At 10:20AM earlier on the same day March 27, 2020, “next friend” John A Gentry also

spoke with Clerk “Jerry” and expressed concern about Petitioner, Neely Petry-Blanchard being
held unlawfully, without due process, and that an EMERGENCY HABEAS HEARING was
imperative. Clerk “Jerry” informed “next friend” John A Gentry he would communicate the
imperative of an EMERGENCY HABEAS HEARING to the Court.

During the present COVID-19 pandemic, prisoner visitation is not allowed. Petitioner,
Neely Petry-Blanchard languishes in wrongful incarceration while DENIED visitation. Jail
Superintendent and Respondent Mike Louis has communicated to “next friend” John A Gentry
that the Hopkins County Jail is capable of video conference hearing, and Clerk “Jerry” has
communicated that the U.S. Dist. Ct, WD KY is also capable of video conference hearing.

“Next friend” John A Gentry complains Petitioner, Neely Petry-Blanchard is being denied
due process by being denied a timely EMERGENCY HABEAS HEARING. Very obviously, it
would be a simple matter to conduct an EMERGENCY HABEAS HEARING.

The case number assigned to this case 4:20-CV-49 indicates the UNITED STATES
DISTRICT COURT FOR THE WESTERN DISTRICT OF KENTUCKY AT OWENSBORO
only has forty-nine cases assigned this year as of March 27, 2020 which to “next friend” John A
Gentry, does not appear to be a heavy case load. Also, due to the current COVID-19 pandemic,
federal courts have suspended in-person hearings further lessoning the burden on federal courts.
WEREFORE, PREMISES CONSIDERED, “NEXT FRIEND” ENTREATS;

1. That this Court conduct an EMERGENCY HABEAS HEARING at the earliest
opportunity, today if possible;

2. That if this Court DENIES to conduct an EMERGENCY HABEAS HEARING today,
that the Court SET DATE CERTAIN for an EMERGENCY HABEAS HEARING;

3. That this Court state in written ORDER why an EMERGENCY HABEAS HEARING

cannot be conducted today;
. That this Court GRANT permission for “Next friend” John A Gentry to be included in
EMERGENCY HABEAS HEARING via video/telephone conference so that he may be a
witness to proceedings.

And for any other relief deemed proper by this Honorable Court.

Respectfully submitted,
HN ANTHONY GENTRY, CPA, sui juris
Candidate for State Senate
208 Navajo Court
Goodlettsville, TN 37072

(615) 351-2649
johng@wethepeoplev50.com

Next Friend for Petitioner,
NEELY PETRY-BLANCHARD
CERTIFICATE OF SERVICE

I hereby certify that a true and exact copy of the foregoing served by first-class mail, postage
prepaid on this the 27" day of March, 2020.

Mike Louis
2250 Laffoon Trail
Madisonville, KY 42431

Susan Blanchard
104 Stonewall Drive
Russellville, KY 42276

Commonwealth of Kentucky
Office of Attorney General
700 Capital Avenue

Suite 118

Frankfort KY, 40601

a
A

fo j ——————
Xe ge
John A Gentry, CPA

 
